IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA, :             No. 30 EM 2019
                              :
              Respondent      :
                              :
          v.                  :
                              :
FRANCIS BOYD,                 :
                              :
              Petitioner      :




                                      ORDER

PER CURIAM
      AND NOW, this 2nd day of July, 2019, the Petition for the Pennsylvania Supreme

Court to Exercise its King’s Bench Authority is DISMISSED.